Exhibit 10.1

2007 PTS HOLDINGS CORP.

STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made effective as of
[_______ __, ____], by and between Catalent, Inc. (f/k/a PTS Holdings
Corp.)(together with its successors and assigns, the “Company”) and Matthew
Walsh (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its stockholders to grant the
Restricted Stock Units (as defined below) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

Section 1.    Definitions. Any capitalized terms not otherwise defined herein
shall have the same meaning as such terms are defined in the Plan.

(a)    “Catalent” means Catalent Pharma Solutions, Inc. together with its
successors and assigns.

(b)    “CIC Vesting Date” shall have the meaning set forth in Section 2(c)
hereof.

(c)    “Employment Agreement” means the employment agreement entered into by and
between Catalent and the Participant, effective as of September 26, 2011, as it
may be amended or supplemented from time to time.

(d)    “Employment Term” shall have the same meaning as such term is defined in
the Employment Agreement.

(e)    “Plan” means the 2007 PTS Holdings Corp. Stock Incentive Plan, as it may
be amended or supplemented from time to time.

(f)    “Restricted Stock Unit” means a notional unit representing the unfunded,
unsecured right to receive one Share on the Vesting Date or the CIC Vesting
Date, as applicable.

(g)    “Securityholders Agreement” means the Securityholders Agreement dated as
of May 7, 2007 among the Company and the other parties thereto, as it may be
amended or supplemented from time to time.

(h)    “Subscription Agreement” means the Amended and Restated Management Equity
Subscription Agreement, effective as of October 11, 2011, by and between the
Company and the Participant, as it may be amended or supplemented from time to
time.

 

1



--------------------------------------------------------------------------------

(i) “Vesting Date” shall have the meaning set forth in Section 2(b) hereof.

Section 2.    Grant and Vesting of Restricted Stock Units.

(a)    Grant. Subject to the terms and conditions of the Plan and the additional
terms set forth in this Agreement, the Company hereby grants to the Participant
[__] Restricted Stock Units, subject to adjustment as set forth in the Plan.

(b)    Vesting. Subject to the Participant’s continued Employment with Catalent,
the Restricted Stock Units shall become one hundred percent (100%) vested on
[                    ] (the “Vesting Date”).

(c)    Notwithstanding the foregoing, in the event of any Change of Control that
occurs during the Employment Term, the Restricted Stock Units shall become fully
vested as of the Change of Control (the date of such Change of Control, the “CoC
Vesting Date”).

Section 3.    Termination of Employment. In the event of any termination of the
Participant’s Employment for any reason, all then unvested Restricted Stock
Units shall be forfeited by the Participant without consideration as of the date
of such termination, and the Participant shall have no further rights with
respect thereto.

Section 4.    Settlement of the Restricted Stock Units. On the Vesting Date or
the CoC Vesting Date, as applicable, but in no event later than the thirtieth
(30th) day following such date, the Company shall distribute to the Participant
a number of Shares equal to the number of Restricted Stock Units that become
vested in accordance with Section 2(b) or Section 2(c) hereof.

Section 5.    No Dividend Equivalents. Unless and until the Participant is the
record holder of the Shares subject to the Restricted Stock Units, he is not
entitled to the payment of any dividends (or dividend equivalents) with respect
to the Restricted Stock Units or the Shares subject thereto.

Section 6.    Limitation on Obligations. The Company’s obligation with respect
to the Restricted Stock Units granted hereunder is limited solely to the
delivery to the Participant of Shares on the date when such Shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation, unless as otherwise provided for herein. The
Restricted Stock Units granted hereunder shall not be secured by any specific
assets of the Company or any of its Subsidiaries, nor shall any assets of the
Company or any of its Subsidiaries be designated as attributable or allocated to
the satisfaction of the Company’s obligations under this Agreement.

Section 7.    No Right to Continued Employment. Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or any Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Agreement, except as otherwise expressly
provided herein.

Section 8.    Legend on Certificates. The certificates representing the Shares
issued following the settlement of the vested Restricted Stock Units shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed or quoted or market to which the Shares are admitted for
trading and, any applicable federal or state or any other applicable laws and
the Company’s Certificate of Incorporation and Bylaws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

2



--------------------------------------------------------------------------------

Section 9.    Transferability. A Restricted Stock Unit may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary or transfer via
will shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. No such permitted transfer of a Restricted Stock Unit
to heirs or legatees of the Participant shall be effective to bind the Company
unless the Committee shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions thereof.

Section 10.    Withholding. It shall be a condition of the obligation of the
Company upon delivery of Shares to the Participant pursuant to Section 4 above
that the Participant pay to the Company such amount as may be requested by the
Company for the purpose of satisfying any liability for any Federal, state or
local income or other taxes required by law to be withheld with respect to such
Shares. The Company shall be authorized to take such action as may be necessary,
in the opinion of the Company’s counsel, to satisfy the obligations for payment
of the minimum amount of any such taxes. The Participant is hereby advised to
seek his own tax counsel regarding the taxation of the grant of Restricted Stock
Units made hereunder.

Section 11.    Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Restricted Stock Units subject to this
Agreement pursuant to Section 9(a) of the Plan.

Section 12.    Securities Laws. Upon the acquisition of any Shares following
settlement of a Restricted Stock Unit, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

Section 13.    Rights as Stockholder. The Participant shall not have any rights
of a stockholder of the Company as a result of the grant of Restricted Stock
Units hereunder unless and until the Participant receives Shares pursuant to
Section 4 above.

Section 14.    Notice. Any notice under this Agreement shall be addressed to the
Company in care of the General Counsel, addressed to the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

Section 15.    Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.

 

3



--------------------------------------------------------------------------------

Section 16.    Restricted Stock Units Subject to Plan, Securityholders Agreement
and Subscription Agreement. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, the Securityholders Agreement and the Subscription Agreement. A Restricted
Stock Unit and the Shares received upon settlement of a Restricted Stock Unit
are subject to the Plan, the Securityholders Agreement and the Subscription
Agreement. Notwithstanding anything in this Agreement or the Subscription
Agreement to the contrary, the parties hereto agree and acknowledge that
(x) this Agreement, in addition to any other restricted stock unit agreements
previously entered into, shall be considered an “RSU Agreement” under the
Subscription Agreement and (y) the Restricted Stock Units, in addition to any
other restricted stock units previously awarded, shall be considered “RSUs”
under the Subscription Agreement. The terms and provisions of the Plan, the
Securityholders Agreement and the Subscription Agreement, as each may be amended
from time to time are hereby incorporated by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the Securityholders Agreement or the Subscription Agreement, the
applicable terms and provisions of the Plan, the Securityholders Agreement or
the Subscription Agreement will govern and prevail. In the event of a conflict
between any term or provision of the Plan and any term or provision of the
Securityholders Agreement or the Subscription Agreement, the applicable terms
and provisions of the Securityholders Agreement or the Subscription Agreement,
as applicable, will govern and prevail.

Section 17.    Amendment. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
this Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall adversely affect the rights of
the Participant hereunder without the written consent of the Participant.

Section 18.    Compliance with Section 409A. This Agreement is intended to be
exempt from and/or comply with the provisions of Section 409A of the Code and
any regulations or other pronouncements promulgated thereunder (“Section 409A”).
Without limiting the foregoing, the Committee shall have the right to amend the
terms and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A, including, without limitation, by
delaying the issuance of the Shares contemplated hereunder. Notwithstanding
anything herein to the contrary, if at the time of a Participant’s “Separation
from Service” within the meaning of Section 409A, the Participant is a
“specified employee” as defined in Section 409A and a delay in the issuance of
Shares as a result of such Separation from Service is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Committee
shall delay such issuance until the date that is six months and one day
following the Participant’s Separation from Service (or the earliest date as is
permitted under Section 409A). The Committee shall implement the provisions of
this Section 18 in good faith; provided, that neither the Company, the
Committee, the Board, nor any of the Company’s or its Subsidiaries’ or
Affiliates’ employees or representatives shall have any liability to
Participants with respect to this Section 18, including any liability to
compensate the Participant for the delay in issuance (through payment of
interest or otherwise).

Section 19.    Dispute Resolution. Any controversy, dispute or claim relating to
this Agreement shall be settled in accordance with Section 11(b) of the
Employment Agreement.

Section 20.    Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

***

[Signatures to appear on the following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CATALENT, INC. By:       Name:   Title:

PARTICIPANT

 

 

 

5